DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20 are pending.
Claims 1 – 20 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13 and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 13 recites the limitation "the alkyl or aryl sulfonic acid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the at least one alkyl or aryl sulfonic acid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adami et al. (EP 1892232) in view of Lepper et al. (US 4,608,202).
The rejected claims cover, inter alia, a method of producing fatty acid alkyl ester from an organic oil source comprising at least one free fatty acid, wherein the oil source has an acid number of at least 30 mg KOH/g oil source and wherein the method comprises the steps of a) reacting the oil source with glycerol at a temperature, which 1s at least 110°C and does not exceed 180°C during the reaction, in the presence of a catalyst comprising at least methanesulfonic acid or the homoanhydride thereof, wherein in step a) the initial molar ratio of glycerol to free fatty acid calculated on the basis of the acid number of the oil is from 1:2 to 1.2:1; b) transesterification of the reaction product from step a) with an alkanol; and c) isolating the fatty acid alkyl ester from the reaction product of step b).
Dependent claim 2 further limits the fatty acid alkyl ester.  Dependent claims 3, 4, 5 and 18 - 20 further limit the organic oil source.  Dependent claim 6 further limits the free fatty acid.  Dependent claims 7 – 17 further limit the process.
However, Adami discloses the following process in Example 6 with the results disclosed in Table 1 column 6 (stream 5).  (pp. 11).  Adami discloses a method of producing fatty acid alkyl esters from a waste fat with a free fatty acid content of 85% (thus an acid number of at least 40 mg KOH/g) comprising the steps of:
reacting the fat with glycerol at 150°C and 50 mbar with para-toluene sulphonic acid as catalyst for 2 hours,
transesterification of the resulted product with an alcohol,
isolating the final esters.
The alcohol preferably used for the transesterification is methanol. (pp. 7 [0041]  and Example 4 & 5).  The type of triglyceride oil or fat to be used in the feed of the process of Adami can be, a vegetable oil such as, but not limited to, rapeseed oil, soybean oil, palm oil or coconut oil, and it can also be an animal fat such as, but not limited to, tallow. It can also be a waste product such as, but not limited to, spent deep frying oil trap grease. (pp. 5 – 6, [0031]).  The free fatty acids or mixture thereof include palmitic, palmitoleic, stearic, oleic, linoleic and linolenic.  (Example 1 – 5).
The difference between the instantly claimed invention and Adami is as follows:  the use of the methanesulfonic acid in the esterification reaction of glycerol with the oil source.
However, with regard to the use of methanesulfonic acid in the esterification reaction the Examiner turns to the teaching of  Lepper.  The prior art of Lepper discloses the production of fatty acid esters of short-chain, aliphatic alcohols by the catalytic transesterification of natural fats and/or oils containing free fatty acids (oil phase) with the corresponding monoalcohols, the oil phase is subjected to preliminary esterification with the monoalcohols in the presence of acidic esterification catalysts. (Abstract).  The process of Lepper is very similar to that of Adami in which a coconut oil with an acid number of 12 is reacted with p-toluene sulfonic acid catalyst in the presence of methanol and glycerol. The resultant oil phase has an acid number of 0.8 (col. 7, Example 1).  Further, when the process is repeated using methanesulfonic acid as catalyst the resultant oil has an acid number of 0.5 (col. 7 – 8, Example 3).  With the change in catalyst there was reduction in the acid number in the intermediate product.
It would have been obvious to one of ordinary skill in the art before the effective fling date of the instantly claimed invention to modify the process of Adami by substituting the p-toluene sulphonic acid used therein with the methansulfonic acid of Lepper in their esterification step; because Lepper discloses when methanesulfonic acid is easily substituted for p-toluene sulphonic acid in an esterification reaction.  Motivation for the modification is found in the teaching of Lepper.  Specifically, in Lepper when esterification is used to reduce the level of free fatty acid in an oil sources used to produce a fatty acid alkyl ester via transesterification, the reaction catalyzed by the methansulfonic acid catalyst yielded an esterification product oil with a lower acid number than when p-toluene sulphonic acid was used as the catalyst in esterification.
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the claimed invention was made, would have been motivated to modify the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 2016/0289578 (Slade et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622